Judgment and order reversed on the law and facts, with costs, and complaint dismissed, with costs, on the ground that plaintiff’s disobedience of the provisions of section 88, subdivision 3, of the Vehicle and Trafile Law  was negligence as matter of law contributing to the accident, and in any event the verdict  exonerating the plaintiff from contributory *730negligence was in this respect against the weight of the evidence. All concur. Present — Sears, P. J., Crouch, Taylor, Thompson and Crosby, JJ.